                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

WILLIAM C. HUGHES,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
        V.                                           )            No. 4:19-cv-1331-RLW
                                                     )
HOWARD HUGHES CORP.,                                 )
                                                     )
                Defendant.                           )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff William C. Hughes for leave

to proceed in forma pauperis in this civil action. 1 Upon consideration of the motion and the

financial information provided in support, the Court concludes that plaintiff is unable to pay the

filing fee.   The motion will therefore be granted.          Additionally, the Court will dismiss the

complaint, without prejudice.

                                      Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action fails to state a claim upon which relief may be granted if it does not plead "enough facts to

state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319, 328 (1989). The term '"frivolous,' when applied to a complaint, embraces


1
  After filing the instant motion, plaintiff filed an amended motion for leave to proceed in forma pauperis
in which he advised that his available funds had decreased, and that he wished to report a "$125 android
phone gift that called Rep. Jason Chaffetz's office and that of the late Sen. John McCain. The previous
phone, unbeknownst to me had called a Secret Service Chief of Staffs Sister, setting off an ongoing scandal.
PRICELESS." (Docket No. 4 at 2) (emphasis in original). Because this information does not change the
Court's decision to grant the previously-filed motion for leave to proceed in forma pauperis, the amended
motion will be denied as moot.
not only the inarguable legal conclusion, but also the fanciful factual allegation." Id. While federal

courts should not dismiss an action commenced in forma pauperis if the facts alleged are merely

unlikely, the court can properly dismiss such an action if the plaintiffs allegations are found to be

clearly baseless. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).            Allegations are clearly

baseless if they are "fanciful," "fantastic," or "delusional," or if they "rise to the level of the

irrational or the wholly incredible." Id.

                                                The Complaint

       Plaintiff brings this action against the Howard Hughes Corporation. In the complaint,

plaintiff states he was "just made aware of the SUMMERLIN land acquisition and development

in 1978," and next learned of Howard R. Hughes' s six Las Vegas casinos. He states that a tall thin

man with a mustache "astounded a family gathering by exiting with poker game winnings

measured in 25 cent coins." He states that a man at his grandmother's house was Howard R.

Hughes, that the Hughes Corporation has profited by using the Hughes name, and that "it is long

past time for a court-ordered rightly supervised DNA test to prove it is Howard R. Hughes's son

who has filed this case." Plaintiff states he demands a jury trial and liquidation of the Hughes

Corporation's real estate investments, with the funds made available to him. He also demands a

majority share of General Motors stock.

       After filing the complaint, plaintiff filed correspondence containing statements about

moving from the Mark Twain Hotel, incoherent statements about Alice in Wonderland, and the

suggestion that the Court order the disclosure of the name of a woman who, the previous night,

identified herself as a Secret Service agent.

                                                       Discussion

       Having carefully reviewed and liberally construed the complaint, the Court concludes that

none of the allegations the Court can decipher state a plausible claim for relief. The Federal Rules

                                                   2
of Civil Procedure reqmre litigants to formulate their pleadings in an organized and

comprehensible manner. Civil plaintiffs are required to set out their alleged claims and the facts

supporting those claims in a simple, concise, and direct manner. Even prose litigants are obligated

to plead specific facts and proper jurisdiction and abide by the Federal Rules of Civil Procedure.

See McNeil, 508 U.S. at 113. Here, plaintiff has failed to follow the foregoing requirements.

Although the Court is to give plaintiffs complaint the benefit of a liberal construction, the Court

will not create facts or construct claims. Additionally, the Court finds that plaintiffs allegations

are clearly baseless under Denton. For these reasons, the Court will dismiss this action as frivolous

and for failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i)-

(ii).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that plaintiffs amended motion for leave to proceed in

forma pauperis (Docket No. 4) is DENIED as moot.

        IT IS FURTHER ORDERED that the complaint is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.            ~

        Dated this /        day of June, 2019.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE



                                                  3
